WISS, Judge
(concurring in part and in the result):
I concur in the majority opinion except for its reliance on the plain-error test announced by the Supreme Court of the United States in United States v. Olano, — U.S. -, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993). This Court’s plain-error standard set out in United States v. Fisher, 21 MJ 327, 328 (CMA 1986), substantively parallels the Olano formulation except in one respect: Even if all three prongs of the standard are met, Olano does not require, but only permits, remedial action by the appellate court.
I know of no case in our precedent in which this Court has found that an error was obvious, substantial, and had an unfair prejudicial impact on the accused and, yet, did not afford the accused a remedy. See Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). Inasmuch as the question whether our steadfast precedent that is reflected in Fisher can (see Art. 59(a)) and should give way to the Olano articulation is not squarely presented and developed by the parties for decision, I decline to make that step. Applying the Fisher test, though, I agree with the majority’s conclusion of no plain error in this case.